         Case 1:20-cv-02291-LAP Document 27 Filed 01/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER PETERSON,

                   Plaintiff,
                                               No. 20-CV-2291 (LAP)
          -against-
                                                       ORDER
FRAME LA BRANDS, LLC,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Upon Counsel’s information that a settlement in principle

has been reached, the Clerk of the Court shall mark this action

closed, subject to reopening within thirty days if the

settlement is not effected, and all pending motions denied as

moot.    The conference scheduled for January 27, 2021 at 11:00

a.m. is cancelled.

SO ORDERED.

Dated:    January 27, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
